Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 8-10, 12 and 21-33 are allowed. The following is the examiner’s statement for allowance:
Regarding claims 1, 25 and 31 even though the prior art discloses a battery pack with a sense terminal. The prior art fails to further teach the inclusion of “…a third logic circuit having a second logic input a third logic input a fourth logic input and a fourth logic output the second logic input coupled to the first logic output the third logic input coupled to the second logic output the fourth logic input coupled to the third logic output and the fourth logic output coupled to the third control terminal.” In combination with the remaining limitations of claims 8 and 25 Or  “…a second switch having a third switch terminal, a fourth switch terminal, and a second control terminal, the third switch terminal coupled to the second switch terminal; and a current source coupled between the first switch terminal and the fourth switch terminal.” in combination with the remaining limitations of independent claim 31. 
Dependent claims 9-10, 12, 21-24, 26-30 and 32-33 are also allowed.
The examiner found KADIRVEL et al. (US 2016/093921, hereinafter KADIRVEL) and ORIKASA (US 7,298,113 B2, hereinafter ORIKASA) disclose to be the closest prior art of record.
KADIRVEL discloses a battery system has positive and negative pack terminals, and positive and negative sense terminals. An electrochemical cell assembly has positive and negative cell terminals. An electrically conductive power path has a positive leg that connects the 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/            Examiner, Art Unit 2859

/EDWARD TSO/            Primary Examiner, Art Unit 2859